Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 1 of 45




                 EXHIBIT 5
           Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 2 of 45




                             Providing Exemplary Legal Services Since 1888

-----------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                     firm resume
       Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 3 of 45




Founded in 1888, Wolf Haldenstein Adler Freeman & Herz LLP is a full service law
firm specializing in complex litigation in federal and state courts nationwide. The
firm’s practice includes litigation, both hourly and contingent, in securities, antitrust,
wage & hour, consumer fraud, false marketing, ERISA, and general and commercial
matters, whistleblower, false claim, trust & estate, corporate investigation, and white
collar matters, and FINRA arbitration. The Firm has a particular specialty in complex
class action and other representative litigation – including investor, shareholder,
antitrust, ERISA, consumer, employee, and biotechnology matters – under both federal
and state law.

Wolf Haldenstein’s total practice approach distinguishes it from other firms. Our
longstanding tradition of a close attorney/client relationship ensures that each one of
our clients receives prompt, individual attention and does not become lost in an
institutional bureaucracy. Our team approach is at the very heart of Wolf Haldenstein’s
practice. All of our lawyers are readily available to all of our clients and to each other.
The result of this approach is that we provide our clients with an efficient legal team
having the broad perspective, expertise and experience required for any matter at hand.
We are thus able to provide our clients with cost effective and thorough counsel focused
on our clients’ overall goals.




                                270 MADISON AVENUE
                                 NEW YORK, NY 10016
                               Telephone: 212-545-4600
                               Telecopier: 212-686-0114
                                   www.whafh.com



         SYMPHONY TOWERS                               111 WEST JACKSON
       750 B STREET, SUITE 1820                             Suite 1700
         SAN DIEGO, CA 92101                            CHICAGO, IL 60604
       Telephone: 619-239-4599                       Telephone: 312-984-0000
       Telecopier: 619-234-4599                      Telecopier: 312-214-3110




                                          Page 2
       Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 4 of 45


                                        THE FIRM
Wolf Haldenstein has been recognized by state and federal courts throughout the
country as being highly experienced in complex litigation, particularly with respect to
securities, consumer, ERISA, FLSA and state overtime and expense deductions, and
antitrust class actions and shareholder rights litigation.

Among its colleagues in the plaintiffs’ bar, as well as among its adversaries in the
defense bar, Wolf Haldenstein is known for the high ability of its attorneys, and the
exceptionally high quality of its written and oral advocacy.

The nature of the Firm’s activities in both individual and representative litigation is
extremely broad. In addition to a large case load of securities fraud and other investor
class actions, Wolf Haldenstein has represented classes of corn and rice farmers in
connection with the devaluation of their crops; canned tuna consumers for tuna
companies’ violations of antitrust laws; merchants compelled to accept certain types of
debit cards; insurance policyholders for insurance companies’ deceptive sales practices;
victims of unlawful strip searches under the civil rights laws; and various cases
involving violations of Internet users’ on-line privacy rights.

The Firm’s experience in class action securities litigation, in particular public
shareholder rights under state law and securities fraud claims arising under the federal
securities laws and regulations is particularly extensive. The Firm was one of the lead
or other primary counsel in securities class action cases that have recouped billions of
dollars on behalf of investor classes, in stockholder rights class actions that have
resulted in billions of dollars in increased merger consideration to shareholder classes,
and in derivative litigation that has recovered billions of dollars for corporations.

Its pioneering efforts in difficult or unusual areas of securities or investor protection
laws include: groundbreaking claims that have been successfully brought under the
Investment Company Act of 1940 regarding fiduciary responsibilities of investment
companies and their advisors toward their shareholders; claims under ERISA involving
fiduciary duties of ERISA trustees who are also insiders in possession of adverse
information regarding their fund’s primary stockholdings; the fiduciary duties of the
directors of Delaware corporations in connection with change of control transactions;
the early application of the fraud-on-the-market theory to claims against public
accounting firms in connection with their audits of publicly traded corporations; and
the application of federal securities class certification standards to state law claims often
thought to be beyond the reach of class action treatment.




                                           Page 3
         Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 5 of 45


                               Judicial Commendations

Wolf Haldenstein has repeatedly received favorable judicial recognition. The following
representative judicial comments over the past decade indicate the high regard in which
the Firm is held:

     •    In re Empire State Realty Trust, Inc. Investor Litig., No. 650607/2012 (Sup. Ct.
          N.Y. Co.) – On May 2, 2013, Justice O. Peter Sherwood praised the Firm in its
          role as chair of the committee of co-lead counsel as follows: "It is apparent to
          me, having presided over this case, that class counsel has performed in an
          excellent manner, and you have represented your clients quite well. You
          should be complimented for that."            In awarding attorneys' fees, the
          Court stated that the fee was "intended to reward class counsel handsomely
          for the very good result achieved for the Class, assumption of the high risk of
          Plaintiffs prevailing and the efficiency of effort that resulted in the settlement
          of the case at an early stage without protracted motion practice." May 17, 2013
          slip. op. at 5 (citations omitted).

     •    Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009) – On April 9, 2013, Justice
          Richard B. Lowe III praised the Firm’s efforts as follows: “[W]hen you have
          challenging cases, the one thing you like to ask for is that the legal
          representation on both sides rise to that level. Because when you have lawyers
          who are professionals, who are confident, who are experienced, each of you
          know that each side has a job to do [. . . .] I want to tell you that I am very
          satisfied with your performance and with your, quite frankly, tenacity on both
          sides. And it took six years, but look at the history of the litigation. There were
          two appeals all of the way to the Court of Appeals [. . . .] And then look at the
          results. I mean, there are dissents in the Court of Appeals, so that shows you
          the complexity of the issues that were presented in this litigation [. . . .] [I]t
          shows you effort that went into this and the professionalism that was
          exhibited [. . . .] So let me just again express my appreciation to both sides.”

     •    K.J. Egleston L.P. v. Heartland Industrial Partners, et al., 2:06-13555 (E.D. Mich.) –
          where the Firm was Lead Counsel, Judge Rosen, at the June 7, 2010 final
          approval hearing, praised the Firm for doing “an outstanding job of
          representing [its] clients,” and further commented that “the conduct of all
          counsel in this case and the result they have achieved for all of the parties
          confirms that they deserve the national recognition they enjoy.”




                                             Page 4
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 6 of 45


•    Klein, et al. v. Ryan Beck Holdings, Inc., et al., 06-cv-3460 (DAB) (S.D.N.Y. 2010) –
     where the Firm was Lead Counsel, Judge Deborah A. Batts described the
     Firm’s successful establishment of a settlement fund as follows: “[a] miracle
     that there is a settlement fund at all.” Judge Batts continued: "As I said earlier,
     there is no question that the litigation is complex and of a large and, if you
     will, pioneering magnitude ..." (Emphasis added).

•    Parker Friedland v. Iridium World Communications, Ltd., 99-1002 (D.D.C.) – where
     the Firm was co-lead counsel, Judge Laughrey said (on October 16, 2008), “[a]ll
     of the attorneys in this case have done an outstanding job, and I really
     appreciate the quality of work that we had in our chambers as a result of this
     case.”

•    In re Dynamic Random Access Memory Antitrust Litigation, MDL-02-1486 (N.D.
     Cal.) – where the Firm was co-lead counsel, Judge Hamilton said (on August
     15, 2007), “I think I can conclude on the basis with my five years with you all,
     watching this litigation progress and seeing it wind to a conclusion, that the
     results are exceptional. The percentages, as you have outlined them, do put
     this [case] in one of the upper categories of results of this kind of [antitrust]
     class action. I am aware of the complexity . . . I thought that you all did an
     exceptionally good job of bringing to me only those matters that really
     required the Court’s attention. You did an exceptionally good job at
     organizing and managing the case, assisting me in management of the case.
     There was excellent coordination between all the various different plaintiffs’
     counsel with your group and the other groups that are part of this litigation. . .
     . So my conclusion is the case was well litigated by both sides, well managed
     as well by both sides.”

•    In re Comdisco Sec. Litigation, 01 C 2110 (N.D. Ill. July 14, 2005) – Judge Milton
     Shadur observed: “It has to be said . . . that the efforts that have been extended
     [by Wolf Haldenstein] on behalf of the plaintiff class in the face of these
     obstacles have been exemplary. And in my view [Wolf Haldenstein] reflected
     the kind of professionalism that the critics of class actions . . . are never willing
     to recognize. . . . I really cannot speak too highly of the services rendered by
     class counsel in an extraordinary difficult situation.”

•    Good Morning to You Productions Corp. v. Warner/Chappell Music, Inc., No. CV
     13-04460-GHK (MRWx) (C.D. Cal., Aug. 16, 2016) – Judge George H. King




                                       Page 5
         Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 7 of 45


          stated: "Not all, or perhaps even most, plaintiffs' class counsel could have
          litigated this case as successfully as did class counsel against such a fierce and
          exceptionally accomplished opponent."

     •    Bokelman et al. v. FCH Enterprises, Inc., (Case No. 1:18-cv-209, D. Haw., May 3,
          2019): Judge Robert J. Bryan said, “I’ve been impressed by the quality of the
          work you’ve done throughout here, and that is reflected, I think, in the fact
          that no one has objected to the settlement.”


                              Recent Noteworthy Results

Wolf Haldenstein’s performance in representative litigation has repeatedly resulted in
favorable results for its clients. The Firm has helped recover billions of dollars on
behalf of its clients in the cases listed below. Recent examples include the following:

     •    On May 13, 2019, in Apple Inc. v. Pepper, No. 17-204, the Supreme Court
          affirmed a decision by the Ninth Circuit Court of Appeals holding that iPhone
          purchasers have standing to sue Apple for monopolizing the market for iPhone
          apps in this longstanding antitrust class action. Wolf Haldenstein has been
          Lead Counsel for the plaintiffs since 2007. The case was commenced in federal
          district court in Oakland. The Supreme Court’s decision clears the way for the
          plaintiffs to proceed on the merits of their claim.

     •    On June 11, 2018, the United States Supreme Court issued a highly anticipated
          decision in China Agritech, Inc. v. Michael H. Resh, et al. Wolf Haldenstein
          represented the plaintiffs/respondents, having commenced the action on behalf
          of aggrieved shareholders of China Agritech after two prior cases had failed at
          the class certification stage.

     •    In re Genetically Modified Rice Litigation, MDL 1811 (E.D. Mo.) - Wolf
          Haldenstein represented U.S. rice farmers in this landmark action against Bayer
          A.G. and its global affiliates, achieving a global recovery of $750 million. The
          case arose from the contamination of the nation's long grain rice crop by
          Bayer's experimental and unapproved genetically modified Liberty Link rice.

     •    Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009) - a class action brought on
          behalf of over 27,500 current and former tenants of New York City's iconic
          Stuyvesant Town and Peter Cooper Village housing complexes. On April 9,




                                           Page 6
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 8 of 45


     2013, Justice Richard B. Lowe III of the New York Supreme Court finally
     approved settlement of the action, which totals over $173 million, sets aside
     $68.75 million in damages, re-regulates the apartments at issue, and sets
     preferential rents for the units that will save tenants significant monies in the
     future. The settlement also enables the tenants to retain an estimated $105
     million in rent savings they enjoyed between 2009 and 2012. The settlement is
     by many magnitudes the largest tenant settlement in United States history.

•    In re Empire State Realty Trust, Inc. Investor Litig., Index No. 650607/2012 – The
     firm served as Chair of the Executive Committee of Co-Lead Counsel for the
     Plaintiffs in a class action settlement finally approved on May 2, 2013 that
     provides for the establishment of a $55 million settlement fund for investors, in
     addition to substantial tax deferral benefits estimated to be in excess of $100
     million.

•    American International Group Consolidated Derivative Litigation, Civil Action No.
     769-VCS (Del. Ch.) The Firm acted as co-lead counsel and the settlement
     addressed claims alleging that the D&O Defendants breached their fiduciary
     duties to the Company and otherwise committed wrongdoing to the detriment
     of AIG in connection with various allegedly fraudulent schemes during the
     1999-2005 time period.

•    In re Bank of America Corp. Securities, Derivative, and Employee Retirement Income
     Security Act (ERISA) Litigation, Master File No. 09 MD 2058 (S.D.N.Y.) (firm was
     co-lead counsel in parallel derivative action pending in Delaware (In Re Bank of
     America Stockholder Derivative Litigation, C.A. No. 4307-CS (Del. Ch.)) (increase
     of settlement cash recovery from $20 million to $62.5 million).

•    The Investment Committee of the Manhattan and Bronx Service Transit Operating
     Authority Pension Plan v. JPMorgan Chase Bank, N.A., 1:09-cv-04408-SAS
     (S.D.N.Y.) (class recovered $150 million).

•    In re Tremont Sec. Law, State Law and Insurance Litig., No. 08-civ-11117 (TPG)
     (SDNY) (class recovered $100 million). The firm was court-appointed co-lead
     counsel in the Insurance Action, 08 Civ. 557, and represented a class of persons
     who purchased or otherwise acquired Variable Universal Life (“VUL”)
     insurance policies or Deferred Variable Annuity (“DVA”) policies issued by
     Tremont International Insurance Limited or Argus International Life Bermuda
     Limited from May 10, 1994 - December 11, 2008 to the extent the investment




                                      Page 7
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 9 of 45


     accounts of those policies were exposed to the massive Ponzi scheme
     orchestrated by Bernard L. Madoff through one or more Rye funds.

•    In re Initial Public Offering Securities Litigation, 21 MC 92 (SAS) (S.D.N.Y.) (class
     recovered $586 million). Wolf Haldenstein served as Co-Lead Counsel of one
     of the largest securities fraud cases in history. Despite the United States Court
     of Appeals for the Second Circuit’s decision to vacate the district court’s class
     certification decision, on remand, counsel for plaintiffs were able to press on to
     a settlement on April 1, 2009, ultimately recovering in excess of a half-billion
     dollars.




                                        Page 8
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 10 of 45


                               FIRM PRACTICE AREAS

                              Class Action Litigation

Wolf Haldenstein is a leader in class and derivative action litigation and is currently or
has been the court-appointed lead counsel, co-lead counsel, or executive committee
member in some of the largest and most significant class action and derivative action
lawsuits in the United States. For example, the class action Roberts v. Tishman Speyer, 13
N.Y.3d 270 (N.Y. 2009) was recently described by a sitting member of the U.S. House of
Representatives as the greatest legal victory for tenants in her lifetime. In Roberts, the
Firm obtained a victory in the New York Court of Appeals requiring the reregulation of
thousands of apartment units in the Stuyvesant Town complex in Manhattan, New
York. Many of the firm’s other successful results are summarized within.

                  Private Actions for Institutional Investors

In addition to its vast class action practice, the Firm also regularly represents
institutional clients such as public funds, investment funds, limited partnerships, and
qualified institutional buyers in private actions. The Firm has represented institutional
clients in non-class federal and state actions concerning a variety of matters, including
private placements, disputes with investment advisors, and disputes with corporate
management.

The Firm has also acted as special counsel to investors’ committees in efforts to assert
and advance the investors’ interests without resorting to litigation. For example, the
Firm served as Counsel to the Courtyard by Marriott Limited Partners Committee for
several years in its dealings with Host Marriott Corporation, and as Special Counsel to
the Windsor Park Properties 7 and 8 limited partners to insure the fairness of their
liquidation transactions.

                                 Antitrust Litigation

Wolf Haldenstein is a leader in antitrust and competition litigation. The Firm actively
seeks to enforce the federal and state antitrust laws to protect and strengthen the rights
and claims of businesses, organizations, Taft-Hartley funds, and consumers throughout
the United States. To that end, Wolf Haldenstein commences large, often complex,
antitrust and trade regulation class actions and other cases that target some of the most
powerful and well-funded corporate interests in the world. Many of these interests
exert strong influence over enforcement policy that is in the hands of elected officials, so
that private enforcement provides the only true assurance that unfair and




                                           Page 9
         Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 11 of 45


anticompetitive conduct will be duly scrutinized for compliance with the law. These
cases frequently bring to light concealed, unlawful behavior such as price fixing,
monopolization, market allocation, monopoly leveraging, essential facilities, tying
arrangements, vertical restraints, exclusive dealing, and refusals to deal. Wolf
Haldenstein’s Antitrust Practice Group has successfully prosecuted numerous antitrust
cases and aggressively advocates remedies and restitution for businesses and investors
wronged by violations of the antitrust laws. For example, in In re DRAM Antitrust
Litigation, No. 02-cv-1486 (PJH) (N.D. Cal.) the firm successfully prosecuted an antitrust
case resulting in a $315 million recovery. Many of the firm’s successful results are
summarized within.

Wolf Haldenstein attorneys currently serve as lead counsel, co-lead counsel, or as
executive committee members in some of the largest and most significant antitrust class
action lawsuits. The firm was most recently appointed lead counsel in the Salmon
Antitrust Indirect Litigation pending in the U.S. District Court for the Southern District
of Florida.

                   Overtime and Compensation Class Actions

Wolf Haldenstein is a leader class action litigation on behalf of employees who have not
been paid overtime or other compensation they are entitled to receive, or have had
improper deductions taken from their compensation. These claims under the federal
Fair Labor Standards Act and state labor laws allege improper failure to pay overtime
and other wages, and improper deductions from compensation for various company
expenses. Wolf Haldenstein has served as lead or co-lead counsel, or other similar lead
role, in some of the most significant overtime class actions pending in the United States,
and has recovered hundreds of millions of dollars in recovered wages for its clients. For
example, in LaVoice v. Citigroup Global Markets, Inc., Case No. C 07-801 (CW) (N.D. Cal.))
a $108 million settlement was secured for the class. Many of the firm’s other successful
wage and hour results are summarized within.

 Other Substantial Recoveries In Class Action And Derivative Cases in
     Which Wolf Haldenstein Was Lead Counsel or Had Another
                         Significant Role

     •     In re Beacon Associates Litigation, Master File No. 09 Civ. 0777 (LBS) (S.D.N.Y.)
           ($219 million settlement in this and related action).




                                           Page 10
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 12 of 45


•     Roberts v. Tishman Speyer, No. 100956/2007 (Sup. Ct. N.Y. Cty.) ($173 Million
      settlement).

•     In re Mutual Fund Investment Litigation, MDL No. 1586 (D. Md.) (derivative
      counsel in consolidated cases against numerous mutual fund companies
      involved in market timing resulting in class/derivative settlements totaling
      more than $300 million).

•     Inland Western Securities Litigation, Case No. 07 C 6174 (N.D. Ill.) (settlement
      value of shares valued between $61.5 million and $90 million).

•     In re Direxion Shares ETF Trust, No. 09-Civ-8011 (KBF) (S.D.N.Y.) (class
      recovered $8 million).

•     In re BankAmerica Corp. Securities Litigation, MDL Docket No. 1264 (JFN) (E.D.
      Mo.) (class recovered $490 million).

•     In re Dynamic Random Access Memory Antitrust Litigation, (MD-02 1486 (N.D.
      Cal.) (class recovered $325 million).

•     In re MicroStrategy, Inc. Securities Litigation, Civ. No. 00-473-A (E.D. Va.) (class
      recovered $160 million in cash and securities).

•     Kurzweil v. Philip Morris Cos., 94 Civ. 2373, 94 Civ. 2546 (S.D.N.Y.) (securities
      fraud) (class recovered $116.5 million in cash).

•     In re Starlink Corn Products Liability Litigation, (N.D. Ill.) (class recovered $110
      million).

•     In Computer Associates 2002 Class Action Sec. Litigation, 2:02-CV-1226 (E.D.N.Y.)
      ($130 million settlement in this and two related actions).

•     In re Sepracor Inc. Securities Litigation, Civ. No. 02-12338 (MEL) (D. Mass.)
      (classes recovered $52.5 million).

•     In re Transkaryotic Therapies, Inc., Securities Litigation, C.A. No. 03-10165-RWZ
      (D. Mass) (class recovered $50 million).

•     In re Iridium Securities Litigation, C.A. No. 99-1002 (D.D.C.) (class recovered $43
      million).




                                       Page 11
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 13 of 45


•     In re J.P. Morgan Chase Securities Litigation, MDL No. 1783 (N.D. Ill.) (settlement
      providing for adoption of corporate governance principles relating to potential
      corporate transactions requiring shareholder approval).

•     LaVoice v. Citigroup Global Markets, Inc., Case No. C 07-801 (CW) (N.D. Cal.))
      ($108 million settlement).

•     Steinberg v. Morgan Stanley & Co., Inc., Case No. 06-cv-2628 (BEN) (S.D. Cal.)
      ($50 million settlement).

•     Poole v. Merrill Lynch, Pierce, Fenner & Smith Inc., Case No. CV-06-1657 (D. Or.)
      ($43.5 million settlement).

•     In re Wachovia Securities, LLC Wage and Hour Litigation, MDL No. 07-1807 DOC
      (C.D. Cal.) ($39 million settlement).

•     In re Wachovia Securities, LLC Wage and Hour Litigation (Prudential), MDL No.
      07-1807 DOC (C.D. Cal.) ($11 million settlement).

•     Basile v. A.G. Edwards, Inc., 08-CV-00338-JAH-RBB (S.D. Cal.) ($12 million
      settlement).

•     Miguel Garcia, et al. v. Lowe’s Home Center, Inc. et al. – Case No. GIC 841120
      (Barton) (Cal. Sup. Ct, San Diego) (co-lead, $1.65 million settlement w/
      average class member recovery of $5,500, attorney fees and cost awarded
      separately).

•     Neil Weinstein, et al. v. MetLife, Inc., et al. – Case No. 3:06-cv-04444-SI (N.D.Cal)
      (co-lead, $7.4 million settlement).

•     Creighton v. Oppenheimer, Index No. 1:06 - cv - 04607 - BSJ - DCF (S.D.N.Y.)
      ($2.3 million settlement).

•     Klein v. Ryan Beck, 06-CV-3460 (DAB)(S.D.N.Y.) ($1.3 million settlement).

•     In re American Pharmaceutical Partners, Inc. Shareholder Litigation, Consolidated
      C.A. No. 1823-N (Del. Ch. Ct.) ($14.3 million settlement).

•     Egleston v. Collins and Aikman Corp., 06-cv-13555 (E.D. Mich.) (class recovered
      $12 million).




                                        Page 12
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 14 of 45


•     In re Merrill Lynch & Co., Inc. Global Technology Fund Securities Litigation, 02 CV
      7854 (JFK) (SDNY); and In re Merrill Lynch & Co., Inc. Focus Twenty Fund
      Securities Litigation, 02 CV 10221 (JFK) (SDNY) (class recovered $39 million in
      combined cases).

•     In re CNL Hotels & Resorts, Inc. Securities Litigation, No. 6:04-cv-1231 (Orl-31)
      (class recovered $35 million, and lawsuit also instrumental in $225 million
      benefit to corporation).

•     In re Cablevision Systems Corp. Shareholder Derivative Litigation, Master File No.
      06-CV-4130-DGT-AKT ($34.4 million recovery).

•     In re Monster Worldwide, Inc. Stock Option Derivative Litigation, Master File No.
      06cv4622 (S.D.N.Y.) ($32 million recovery and corporate governance reforms).

•     Berger v. Compaq Computer Corp., Docket No. 98-1148 (S.D. Tex.) (class
      recovered $29 million).

•     In re Arakis Energy Corporation Securities Litigation, 95 CV 3431 (E.D.N.Y.) (class
      recovered $24 million).

•     In re E.W. Blanche Holdings, Inc. Securities Litigation, Civ. No. 01-258 (D. Minn.)
      (class recovered $20 million).

•     In re Globalstar Securities Litigation, Case No. 01-CV-1748 (SHS) (S.D.N.Y.) (class
      recovered $20 million).

•     In re Luxottica Group S.p.A. Securities Litigation, No. CV 01-3285 (E.D.N.Y) (class
      recovered $18.25 million).

•     In re Musicmaker.com Securities Litigation, CV-00-2018 (C.D. Cal.) (class
      recovered $13.75 million).

•     In re Comdisco Securities Litigation, No. 01 C 2110 (MIS) (N.D. Ill.) (class
      recovered $13.75 million).

•     In re Acclaim Entertainment, Inc., Securities Litigation, C.A. No. 03-CV-1270
      (E.D.N.Y.) (class recovered $13.65 million).




                                       Page 13
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 15 of 45


•     In re Concord EFS, Inc. Securities Litigation, No. 02-2097 (MA) (W.D. Tenn) (class
      recovered $13.25 million).

•     In re Bausch & Lomb, Inc. Securities Litigation, 01 Civ. 6190 (CJS) (W.D.N.Y.)
      (class recovered $12.5 million).

•     In re Allaire Corp. Securities Litigation, 00-11972 (D. Mass.) (class recovered $12
      million).

•     Bamboo Partners LLC v. Robert Mondavi Corp., No. 26-27170 (Cal. Sup. Ct.) (class
      recovered $10.8 million).

•     Curative Health Services Securities Litigation, 99-2074 (E.D.N.Y.) (class recovered
      $10.5 million).

•     City Partnership Co. v. Jones Intercable, 99 WM-1051 (D. Colo.) (class recovered
      $10.5 million).

•     In re Aquila, Inc., (ERISA Litigation), 04-865 (W.D. Mo.) ($10.5 million recovery
      for the class).

•     In re Tenfold Corporation Securities Litigation, 2:00-CV-652 (D. Utah) (class
      recovered $5.9 million).

•     In re Industrial Gas Antitrust Litigation, 80 C 3479 and related cases (N.D. Ill.)
      (class recovered $50 million).

•     In re Chor-Alkalai and Caustic Soda Antitrust Litigation, 86-5428 and related cases
      (E.D. Pa.) (class recovered $55 million).

•     In re Infant Formula Antitrust Litigation, MDL No. 878 (N.D. Fla.) (class
      recovered $126 million).

•     In re Brand Name Prescription Drugs Antitrust Litigation, No. 1:94-cv-00897,
      M.D.L. 997 (N.D. Ill.) (class recovered $715 million).

•     Landon v. Freel, M.D.L. No. 592 (S.D. Tex.) (class recovered $12 million).

•     Holloway v. Peat, Marwick, Mitchell & Co., No. 84 C 814 EU (N.D. Okla.) (class
      recovered $38 million).




                                       Page 14
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 16 of 45


•     In re The Chubb Corp. Drought Insurance Litigation, C-1-88-644 (S.D. Ohio)
      (class recovered $100 million).

•     Wong v. Megafoods, Civ-94-1702 (D. Ariz.) (securities fraud) (class recovered
      $12.25 million).

•     In re Del Val Financial Corp. Securities Litigation, 92 Civ 4854 (S.D.N.Y.) (class
      recovered $11.5 million).

•     In re Home Shopping Network Shareholders Litigation, Consolidated Civil Action
      No. 12868, (Del. Ch. 1995) (class recovered $13 million).

•     In re Paine Webber Limited Partnerships Litigation, 94 Civ 8547 (S.D.N.Y.) (class
      recovered $200 million).

•     In re Bristol-Meyers Squibb Co. Securities Litigation, 92 Civ 4007 (S.D.N.Y.) (class
      recovered $19 million).

•     In re Spectrum Information Technologies Securities Litigation, CV 93-2245
      (E.D.N.Y.) (class recovered $13 million).

•     In re Chase Manhattan Securities Litigation, 90 Civ. 6092 (LJF) (S.D.N.Y.) (class
      recovered $17.5 million).

•     Prostic v. Xerox Corp., No. B-90-113 (EBB) (D. Conn.) (class recovered $9
      million).

•     Steiner v. Hercules, Civil Action No. 90-442-RRM (D. Del.) (class recovered $18
      million).

•     In re Ambase Securities Litigation, 90 Civ 2011 (S.D.N.Y.) (class recovered $14.6
      million).

•     In re Southmark Securities Litigation, CA No. 3-89-1402-D (N.D. Tex.) (class
      recovered $70 million).

•     Steiner v. Ideal Basic Industries, Inc., No. 86-M 456 (D. Colo. 1989) (securities
      fraud) (class recovered $18 million).

•     Tucson Electric Power Derivative Litigation, 2:89 Civ. 01274 TUC. ACM
      (corporation recovered $30 million).




                                       Page 15
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 17 of 45


•     Alleco Stockholders Litigation, (Md. Cir. Ct. Pr. Georges County) (class recovered
      $16 million).

•     In re Revlon Group, Inc. Shareholders Litigation, No. 8362 (Del. Ch.) (class
      recovered $30 million).

•     In re Taft Broadcasting Company Shareholders Litigation, No. 8897 (Del. Ch.) (class
      recovered $20 million).

•     In re Southland Corp. Securities Litigation, No. 87-8834-K (N.D.Tex.) (class
      recovered $20 million).

•     In re Crocker Bank Securities Litigation, CA No. 7405 (Del. Ch.) (class recovered
      $30 million).

•     In re Warner Communications Securities Litigation, No. 82 Civ. 8288 (JFK)
      (S.D.N.Y.) (class recovered $17.5 million).

•     Joseph v. Shell Oil, CA No. 7450 (Del. Ch.) (securities fraud) (class recovered
      $200 million).

•     In re Flight Transportation Corp. Securities Litigation, Master Docket No. 4-82-874,
      MDL No. 517 (D. Minn.) (recovery of over $50 million).

•     In re Whittaker Corporation Securities Litigation, CA000817 (Cal. Super. Ct., Los
      Angeles County) (class recovered $18 million).

•     Naevus International, Inc. v. AT&T Corp., C.A. No. 602191/99 (N.Y. Sup. Ct.)
      (consumer fraud) (class recovered $40 million).

•     Sewell v. Sprint PCS Limited Partnership, C.A. No. 97-188027/CC 3879 (Cir. Ct.
      for Baltimore City) (consumer fraud) (class recovered $45.2 million).

•     In re Vytorin/Zetia Marketing, Sales Practices and Products Liability Litigation, 2:08-
      cv-285 (D.N.J.) (class recovered $41.5 million).

•     Egleston v. Verizon, No. 104784/2011 (N.Y. Sup. Ct.) – Wolf Haldenstein
      represented a class of New York Verizon Centrex customers in an action
      against Verizon stemming from overbilling of certain charges. The Firm
      secured a settlement with a total value to the Class of over $5 million, which




                                        Page 16
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 18 of 45


      provided, among other things, each class member with full refunds of certain
      disputed charges, plus interest.

•     Zelouf Int’l Corp. v. Nahal Zelouf, Index No. 653652/2014 (Sup. Ct. N.Y. Co.
      2015). In an important trial decision following an appraisal proceeding
      triggered by the freeze-out merger of a closely-held corporation, which also
      included shareholder derivative claims, Justice Kornreich of the New York
      Supreme Court refused to apply a discount for lack of marketability to the
      minority interest in the former corporation and found that the insiders stole
      more than $14 million dollars; the minority shareholder recovered over $9
      million.

•     Zelouf Int’l Corp. v. Zelouf, 45 Misc.3d 1205(A) (Sup. Ct. N.Y. Co., 2014). The
      Court rejected application of a discount for lack of marketability and awarded
      a $10,031,438.28 judgment following an eleven day bench trial in the
      Commercial Division of the Supreme Court of the State of New York (New
      York County) on the value of a minority interest in a closely held corporation.

•     Thompson et al. v. Bethpage Federal Credit Union et al., No. 2:17-cv-00921-GRB
      (E.D.N.Y.) ($3.6 million settlement)




                                     Page 17
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 19 of 45


 Representative Reported Opinions Since 1990 in Which Wolf
Haldenstein Was Lead Counsel or Had Another Significant Role

            Federal Appellate and District Court Opinions

•     Apple Inc. v. Pepper, 139 S. Ct. 1514 (2019)

•     China Agritech, Inc. v. Resh, 138 S. Ct. 1800 (2018)

•     In re Packaged Seafood Prods. Antitrust Litig., 242 F. Supp. 3d 1033 (S.D. Cal.
      2017)

•     In re Packaged Seafood Prods. Antitrust Litig., 332 F.R.D. 308 (S.D. Cal. 2019)

•     DeFrees v. Kirkland, 2012 U.S. Dist. LEXIS 52780 (C.D. Cal. Apr. 11, 2012).

•     In re Beacon Associates Litig., 745 F. Supp. 2d 386 (S.D.N.Y. 2010); In re Beacon
      Associates Litig., 282 F.R.D. 315 (S.D.N.Y. 2012).

•     Messner v. Northshore University HealthSystem, 669 F.3d 802, No. 10-2514 (7th
      Cir. Jan. 13, 2012).

•     In re Text Message Antitrust Litigation, 630 F.3d, 622 (7th Cir. 2010).

•     In re Apple & ATTM Antitrust Litig., 2010 U.S. Dist. LEXIS 98270 (N.D. Cal. July
      8, 2010).

•     Freeland v. Iridium World Communications Ltd., 545 F.Supp.2d 59 (D.D.C. 2008).

•     In re Apple & AT&TM Antitrust Litig., 596 F. Supp. 2d 1288 (N.D. Cal. 2008).

•     Harzewski v. Guidant Corp., 489 F.3d 799 (7th Cir. 2007).

•     In re JP Morgan Chase & Co. Securities Litigation, No. 06 C 4674, 2007 U.S. Dist.
      LEXIS 93877 (N.D. Ill. Dec. 18, 2007).

•     Schoenbaum v. E.I. Dupont De Nemours and Co., 2007 WL 2768383 (E.D. Mo.
      Sept. 20, 2007).

•     Jeffries v. Pension Trust Fund, 99 Civ. 4174 (LMM), 2007 U.S. Dist. LEXIS 61454
      (S.D.N.Y. Aug. 20, 2007).




                                        Page 18
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 20 of 45


•     Klein v. Ryan Beck, 06-Civ. 3460 (WCC), 2007 U.S. Dist. LEXIS 51465 (S.D.N.Y.
      July 13, 2007).

•     Cannon v. MBNA Corp. No. 05-429 GMS, 2007 U.S. Dist. LEXIS 48901 (D. Del.
      2007).

•     In re Aquila ERISA Litig., 237 F.R.D. 202 (W.D. Mo. 2006).

•     Smith v. Aon Corp., 238 F.R.D. 609 (N.D. Ill. 2006).

•     In re Sepracor Inc. Securities Litigation, 233 F.R.D. 52 (D. Mass. 2005).

•     In re Transkaryotic Therapies, Inc. Securities Litigation, No. 03-10165, 2005 U.S.
      Dist. LEXIS 29656 (D. Mass. Nov. 28, 2005).

•     In re Luxottica Group, S.p.A. Securities Litigation, 2005 U.S. Dist. LEXIS 9071
      (E.D.N.Y. May 12, 2005).

•     In re CNL Hotels & Resorts, Inc. Securities Litigation, 2005 U.S. Dist. LEXIS 38876,
      No. 6:04-cv-1231-Orl-31KRS (M.D. Fla. May 9, 2005).

•     Johnson v. Aegon USA, Inc., 1:01-CV-2617 (N.D. Ga. Sept. 20, 2004).

•     Freeland v. Iridium World Communications, Ltd., 99-1002 (D.D.C. Aug. 31, 2004).

•     In re Acclaim Entertainment, Inc. Securities Litigation, 03-CV-1270 (E.D.N.Y. June
      22, 2004).

•     In re Sepracor Inc. Securities Litigation, 308 F. Supp. 2d 20 (D. Mass. 2004).

•     In re Concord EFS, Inc. Securities Litigation, No. 02-2697 (W.D. Tenn. Jan. 7,
      2004).

•     In re Pharmatrak, Inc. Privacy Litig., 2003 U.S. App. LEXIS 8758 (1st Cir. May 9,
      2003).

•     In re Enterprise Mortgage Acceptance Co., LLC, Sec. Litig., 02-Civ. 10288 (SWK)
      (S.D.N.Y. Nov. 5, 2003).

•     In re PerkinElmer, Inc. Securities Litigation, 286 F. Supp. 2d 46 (D. Mass. 2003).




                                        Page 19
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 21 of 45


•     In re Initial Public Offering Securities Litigation, 241 F. Supp. 2d 281 (S.D.N.Y.
      2003).

•     In re Comdisco Securities Litigation, No. 01 C 2110, 2003 U.S. Dist. LEXIS 5047
      (N.D. Ill. Mar. 31, 2003).

•     Berger v. Compaq Computer Corp., 257 F.3d 475 (2001), clarified, 279 F.3d 313 (5th
      Cir. 2002).

•     City Partnership Co. v. Cable TV Fund 14-B, 213 F.R.D. 576 (D. Colo. 2002).

•     In re Allaire Corporation Securities Litigation, Docket No. 00-11972 - WGY, 2002
      U.S. Dist. LEXIS 18143 (D. Mass., Sept. 27, 2002).

•     In re StarLink Corn Products Liability Litigation, 212 F.Supp.2d 828 (N.D. Ill.
      2002).

•     In re Bankamerica Corp. Securities Litigation, 263 F.3d 795 (8th Cir. 2001).

•     In re Comdisco Securities Litigation, 166 F.Supp.2d 1260 (N.D. Ill. 2001).

•     In re Crossroads Systems, Inc. Securities Litigation, Master File No. A-00-CA-457
      JN, 2001 U.S. Dist. LEXIS 14780 (W.D. Tx. Aug. 15, 2001).

•     In re MicroStrategy, Inc. Securities Litigation, 150 F. Supp. 2d 896 (E.D. Va. 2001).

•     Lindelow v. Hill, No. 00 C 3727, 2001 U.S. Dist. LEXIS 10301 (N.D. Ill. July 19,
      2001).

•     In re MicroStrategy, Inc. Securities Litigation, 148 F. Supp. 2d 654 (E.D. Va. 2001).

•     Jeffries v. Pension Trust Fund of the Pension, Hospitalization & Benefit Plan of the
      Electrical Industry, 172 F. Supp. 2d 389 (S.D.N.Y. 2001).

•     Carney v. Cambridge Technology Partners, Inc., 135 F. Supp. 2d 235 (D. Mass.
      2001).

•     Weltz v. Lee, 199 F.R.D. 129 (S.D.N.Y. 2001).

•     Schoers v. Pfizer, Inc., 00 Civ. 6121, 2001 U.S. Dist. LEXIS 511 (S.D.N.Y. Jan. 23,
      2001).




                                        Page 20
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 22 of 45


•     Kurzweil v. Philip Morris Cos., 94 Civ. 2373 (MBM), 2001 U.S. Dist. LEXIS 83
      (S.D.N.Y. Jan. 9, 2001).

•     Goldberger v. Bear, Stearns & Co., 98 Civ. 8677 (JSM), 2000 U.S. Dist. LEXIS 18714
      (S.D.N.Y. Dec. 28, 2000).

•     In re Newell Rubbermaid, Inc., Securities Litigation, Case No. 99 C 6853, 2000 U.S.
      Dist. LEXIS 15190 (N.D. Ill. Oct. 2, 2000).

•     Stanley v. Safeskin Corp., Case No. 99 CV 454 BTM (LSP), 2000 U.S. Dist. LEXIS
      14100, Fed. Sec. L. Rep. (CCH) P91, 221 (S.D. Cal. Sept. 18, 2000).

•     In re MicroStrategy, Inc. Securities Litigation, 115 F. Supp. 2d 620 (E.D. Va. 2000).

•     In re USA Talks.com, Inc. Securities Litigation, 2000 U.S. Dist. LEXIS 14823, Fed.
      Sec. L. Rep. (CCH) P91, 231 (S.D. Cal. Sept. 14, 2000).

•     In re Sotheby’s Holdings, Inc. Securities Litigation, 00 CIV. 1041 (DLC), 2000 U.S.
      Dist. LEXIS 12504, Fed. Sec. L. Rep. (CCH) P91, 059 (S.D.N.Y. Aug. 31, 2000).

•     Dumont v. Charles Schwab & Co., Inc., Civil Action No. 99-2840 2000 U.S. Dist.
      LEXIS 10906 (E.D. La. July 21, 2000).

•     Berger v. Compaq Computer Corp., Civil Action No. H-98-1148, 2000 U.S. Dist.
      LEXIS 21424 (S.D. Tex. July 17, 2000).

•     In re BankAmerica Corp. Securities Litigation, 95 F. Supp. 2d 1044 (E.D. Mo. 2000).

•     In re Carnegie International Corp. Securities Litigation, 107 F. Supp. 2d 676 (D.
      Md. 2000).

•     Berger v. Compaq Computer Corp., Civil Action No. H-98-1148, 2000 U.S. Dist.
      LEXIS 21423 (S.D. Tex. Mar. 13, 2000).

•     In re Imperial Credit Industries Securities Litigation, CV 98-8842 SVW, 2000 U.S.
      Dist. LEXIS 2340 (C.D. Cal. Feb. 23, 2000).

•     Sturm v. Marriott Marquis Corp., 85 F. Supp. 2d 1356 (N.D. Ga. 2000).

•     In re Health Management Systems Securities Litigation, 82 F. Supp. 2d 227
      (S.D.N.Y. 2000).




                                        Page 21
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 23 of 45


•     Dumont v. Charles Schwab & Co., Inc., Civil Action No. 99-2840, 2000 U.S. Dist.
      LEXIS 619 (E.D. La. Jan. 19, 2000).

•     In re MicroStrategy, Inc. Securities Litigation, 110 F. Supp. 2d 427 (E.D. Va. 2000).

•     In re BankAmerica Corp. Securities Litigation, 78 F. Supp. 2d 976 (E.D. Mo. 1999).

•     Kurzweil v. Philip Morris Cos., 94 Civ. 2373 (MBM), 1999 U.S. Dist. LEXIS 18378
      (S.D.N.Y. Nov. 24, 1999).

•     In re Nanophase Technologies Corp. Litigation, 98 C 3450, 1999 U.S. Dist. LEXIS
      16171 (N.D. Ill. Sept. 27, 1999).

•     In re Clearly Canadian Securities Litigation, File No. C-93-1037-VRW, 1999 U.S.
      Dist. LEXIS 14273 Cal. Sept. 7, 1999).

•     Yuan v. Bayard Drilling Technologies, Inc., 96 F. Supp. 2d 1259 (W.D. Okla. 1999).

•     In re Spyglass, Inc. Securities Litigation, No. 99 C 512, 1999 U.S. Dist. LEXIS 11382
      (N.D. Ill. July 20, 1999).

•     Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97-CV-3183-TWT, 1999 U.S.
      Dist. LEXIS 11595 (N.D. Ga. June 30, 1999).

•     Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc., 98 CV 3287, 1999 U.S.
      Dist. LEXIS 11363 (E.D.N.Y. June 1, 1999).

•     Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97-CV-3183-TWT, 1999 U.S.
      Dist. LEXIS 1368, Fed. Sec. L. Rep. (CCH) P90, 429 (N.D. Ga. Jan. 19, 1999).

•     Longman v. Food Lion, Inc., 186 F.R.D. 331 (M.D.N.C. 1999).

•     Wright v. Ernst & Young LLP, 152 F.3d 169 (2d Cir. 1998).

•     Romine v. Compuserve Corp., 160 F.3d 337 (6th Cir. 1998).

•     Felzen v. Andreas, 134 F.3d 873 (7th Cir. 1998).

•     Walsingham v. Biocontrol Technology, Inc., 66 F. Supp. 2d 669 (W.D. Pa. 1998).

•     Sturm v. Marriott Marquis Corp., 26 F. Supp. 2d 1358 (N.D. Ga. 1998).




                                        Page 22
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 24 of 45


•     Carley Capital Group v. Deloitte & Touche, L.L.P., 27 F. Supp. 2d 1324 (N.D. Ga.
      1998).

•     In re MobileMedia Securities Litigation, 28 F.Supp.2d 901 (D.N.J. 1998).

•     Weikel v. Tower Semiconductor, Ltd., 183 F.R.D. 377 (D.N.J. 1998).

•     In re Health Management Systems Securities Litigation, 97 Civ. 1865 (HB), 1998
      U.S. Dist. LEXIS 8061 (S.D.N.Y. May 27, 1998).

•     In re Painewebber Ltd. Partnership Litigation, 999 F. Supp. 719 (S.D.N.Y. 1998).

•     Carley Capital Group v. Deloitte & Touche, L.L.P., 1:97-cv-3183-TWT, 1998 U.S.
      Dist. LEXIS 23222 (N.D. Ga. Feb. 10, 1998).

•     Brown v. Radica Games (In re Radica Games Securities Litigation), No. 96-17274,
      1997 U.S. App. LEXIS 32775 (9th Cir. Nov. 14, 1997).

•     Robbins v. Koger Properties, 116 F.3d 1441 (11th Cir. 1997).

•     In re TCW/DW North American Government Income Trust Securities Litigation, 95
      Civ. 0167 (PKL), 1997 U.S. Dist. LEXIS 18485 (S.D.N.Y. Nov. 20, 1997).

•     Wright v. Ernst & Young, LLP, 97 Civ. 2189 (SAS), 1997 U.S. Dist. LEXIS 13630
      (S.D.N.Y. Sept. 9, 1997).

•     Felzen v. Andreas, No. 95-2279, 1997 U.S. Dist. LEXIS 23646 (C.D. Ill. July 7,
      1997).

•     Felzen v. Andreas, No. 95-2279, 1997 U.S. Dist. LEXIS 23647 (C.D. Ill. July 7,
      1997).

•     A. Ronald Sirna, Jr., P.C. Profit Sharing Plan v. Prudential Securities, Inc., 964 F.
      Supp. 147 (S.D.N.Y. 1997).

•     Kurzweil v. Philip Morris Companies, 94 Civ. 2373 (MBM), 1997 U.S. Dist. LEXIS
      4451 (S.D.N.Y. April 8, 1997).

•     Bobrow v. Mobilmedia, Inc., Civil Action No. 96-4715, 1997 U.S. Dist. LEXIS
      23806 (D.N.J. March 31, 1997).




                                        Page 23
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 25 of 45


•     Kalodner v. Michaels Stores, Inc., 172 F.R.D. 200 (N.D.Tex. 1997).

•     In re Painewebber Ltd. Partnerships Litigation, 171 F.R.D. 104 (S.D.N.Y. 1997).

•     A. Ronald Sirna, Jr., P.C. Profit Sharing Plan v. Prudential Securities, Inc., 95 Civ.
      8422 (LAK), 1997 U.S. Dist. LEXIS 1226 (S.D.N.Y. Feb. 7, 1997).

•     In re Painewebber Inc. Limited Partnerships Litigation, 94 F.3d 49 (2d Cir. 1996).

•     Glassman v. Computervision Corp., 90 F.3d 617 (1st Cir. 1996).

•     Alpern v. Utilicorp United, Inc., 84 F.3d 1525 (8th Cir. 1996).

•     Shaw v. Digital Equipment Corp., 82 F.3d 1194 (1st Cir. 1996).

•     Dresner Co. Profit Sharing Plan v. First Fidelity Bank, N.A., 95 Civ. 1924 (MBM),
      1996 U.S. Dist. LEXIS 17913 (S.D.N.Y. Dec. 3, 1996).

•     Simon v. American Power Conversion Corp., 945 F. Supp. 416 (D.R.I. 1996).

•     TII Industries, Inc., 96 Civ. 4412 (SAS), 1996 U.S. Dist. LEXIS 14466 (S.D.N.Y.
      Oct. 1, 1996).

•     In re TCW/DW North American Government Income Trust Securities Litigation, 941
      F. Supp. 326 (S.D.N.Y. Oct. 1, 1996).

•     In re Painewebber Ltd. Partnership Litigation, 94 Civ. 8547 (SHS), 1996 U.S. Dist.
      LEXIS 9195 (S.D.N.Y. June 28, 1996).

•     In re Tricord Systems, Inc., Securities Litigation, Civil No. 3-94-746, 1996 U.S. Dist.
      LEXIS 20943 (D. Minn. April 5, 1996).

•     In re Painewebber Limited Partnership Litigation, 94 Civ. 8547 (SHS), 1996 U.S.
      Dist. LEXIS 1265 (S.D.N.Y. Feb. 6, 1996).

•     Riley v. Simmons, 45 F.3d 764 (3d Cir. 1995).

•     Stepak v. Addison, 20 F.3d 398 (11th Cir. 1994).

•     Zitin v. Turley, [1991 Transfer Binder] Fed. Sec. L. Rep. (CCH) ¶ 96,123 (D.
      Ariz. June 20, 1994).




                                        Page 24
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 26 of 45


•     In re Southeast Hotel Properties Limited Partnership Investor Litigation, 151 F.R.D.
      597 (W.D.N.C. 1993).

•     County of Suffolk v. Long Island Lighting Co., 907 F.2d 1295 (2d Cir. 1990).




                                       Page 25
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 27 of 45


                       Notable State Court Opinions

•     McWilliams v. City of Long Beach, 56 Cal. 4th 613 (2013).

•     Roberts v. Tishman Speyer, 89 A.D.3d 444 (N.Y. App. Div. 1st Dep't 2011).

•     Roberts v. Tishman Speyer, 13 N.Y.3d 270 (N.Y. 2009).

•     Ardon v. City of Los Angeles, 52 Cal. 4th 241 (2011).

•     In re Tyson Foods, Inc., Consolidated Shareholder Litigation, 919 A.2d 563 (Del. Ch.
      2007).

•     Naevus Int’l v. AT&T Corp., 283 A.D.2d 171, 724 N.Y.S.2d 721 (2001).

•     Paramount Communications, Inc. v. QVC Network, Inc., 637 A.2d 34 (Del. Super.
      Ct. 1994).

•     In re Western National Corp. Shareholders Litigation, Consolidated C.A. No.
      15927, 2000 Del. Ch. LEXIS 82 (May 22, 2000).

•     In re Cencom Cable Income Partners, L.P. Litigation, C.A. No. 14634, 2000 Del. Ch.
      LEXIS 90 (May 5, 2000).

•     In re Cencom Cable Income Partners, L.P. Litigation, Consolidated C.A. No. 14634,
      2000 Del. Ch. LEXIS 10 (Jan. 27, 2000).

•     In re Marriott Hotels Properties II Limited Partnership Unitholders Litigation,
      Consolidated C.A. No. 14961, 2000 Del. Ch. LEXIS 17 (Jan. 24, 2000).

•     Romig v. Jefferson-Pilot Life Insurance Company, 132 N.C. App. 682, 513 S.E.2d
      598 (Ct. App. 1999), aff’d, 351 N.C. 349, 524 S.E.2d 804 (N.C. 2000).

•     Wallace v. Wood, 752 A.2d 1175 (Del. Ch. 1999).

•     Greenwald v. Batterson, C.A. No. 16475, 1999 Del. Ch. LEXIS 158 (July 26, 1999).

•     Brown v. Perrette, Civil Action No. 13531, 1999 Del. Ch. LEXIS 92 (May 18,
      1999).

•     In re Cencom Cable Income Partners, L.P. Litigation, C.A. No. 14634, 1997 Del. Ch.
      LEXIS 146 (Oct. 15, 1997).




                                        Page 26
    Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 28 of 45


•     In re Marriott Hotel Properties II Limited Partnership Unitholders Litigation,
      Consolidated C.A. No. 14961, 1997 Del. Ch. LEXIS 128 (Sept. 17, 1997).

•     In re Cheyenne Software Shareholders Litigation, Consolidated C.A. No. 14941,
      1996 Del. Ch. LEXIS 142 (Nov. 7, 1996).

•     Seinfeld v. Robinson, 246 A.D.2d 291, 676 N.Y.S.2d 579 (N.Y. 1998).

•     Werner v. Alexander, 130 N.C. App. 435, 502 S.E.2d 897 (N.C. Ct. App. 1998).




                                      Page 27
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 29 of 45


                             ATTORNEY BIOGRAPHIES

The qualifications of the attorneys in the Wolf Haldenstein Litigation Group are set
forth below and are followed by descriptions of some of the Firm’s attorneys who
normally practice outside the Litigation Group who contribute significantly to the class
action practice from time to time.
                                       Partners

MARK C. RIFKIN: admitted: New York; Pennsylvania; New Jersey; U.S. Supreme
Court; U.S. Courts of Appeals for the Second, Third, Fifth, and D.C. Circuits; U.S.
District Courts for the Southern and Eastern Districts of New York, the Eastern and
Western Districts of Pennsylvania, the District of New Jersey, the Eastern District of
Wisconsin and the Western District of Michigan. Education: Princeton University (A.B.
1982); Villanova University School of Law (J.D. 1985). Contributor, Packel & Poulin,
Pennsylvania Evidence (1987).

A highly experienced securities class action and shareholder rights litigator, Mr. Rifkin
has recovered hundreds of millions of dollars for victims of corporate fraud and abuse
in federal and state litigation across the country. Since 1990, Mr. Rifkin has served as
lead counsel, co-lead counsel, or trial counsel in many class and derivative actions in
securities, intellectual property, antitrust, insurance, consumer and mass tort litigation
throughout the country.

Unique among his peers in the class action practice, Mr. Rifkin has extensive trial
experience. Over the past thirty years, Mr. Rifkin has tried many complex commercial
actions in federal and state courts across the country in class and derivative actions,
including In re National Media Corp. Derivative Litig., C.A. 90-7574 (E.D. Pa.), Upp v.
Mellon Bank, N.A., C.A. No. 91-5229 (E.D. Pa.), where the verdict awarded more than
$60 million in damages to the Class (later reversed on appeal, 997 F.2d 1039 (3d Cir.
1993)), and In re AST Research Securities Litigation, No. 94-1370 SVW (C.D. Cal.), as well
as a number of commercial matters for individual clients, including Zelouf Int’l Corp. v.
Zelouf, Index No. 653652/2013 (N.Y. Sup. Ct. 2015), in which he obtained a $10 million
judgment for his client.

Mr. Rifkin also has extensive appellate experience. Over thirty years, Mr. Rifkin has
argued dozens of appeals on behalf of appellants and appellees in several federal
appellate courts, and in the highest appellate courts in New York, Pennsylvania, New
Jersey, and Delaware.




                                         Page 28
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 30 of 45




Mr. Rifkin has earned the AV®-Preeminent rating by Martindale-Hubbell® for more
than 20 years, and has been selected for inclusion in the New York Metro
SuperLawyers® listing since 2010. In 2014, Mr. Rifkin was named a “Titan of the
Plaintiff’s Bar” by Law360®.

In 2015, Mr. Rifkin received worldwide acclaim for his role as lead counsel for the class
in Good Morning To You Productions Corp. v. Warner/Chappell Music, Inc., No. CV 13-
04460-GHK (MRWx), in federal court in Los Angeles, successfully challenging the
copyright to “Happy Birthday to You,” the world’s most famous song. In recognition of
his historic victory, Mr. Rifkin was named a Trailblazer in Intellectual Property by the
National Law Journal in 2016. In 2018, Mr. Rifkin led a team of lawyers from Wolf
Haldenstein who represented the plaintiffs in We Shall Overcome Foundation, et al. v. The
Richmond Organization, Inc., et al., No. 16-cv-02725-DLC (S.D.N.Y.), which successfully
challenged the copyright to “We Shall Overcome,” called the “most powerful song of
the 20th century” by the Librarian of Congress.

Mr. Rifkin lectures frequently to business and professional organizations on a variety of
securities, shareholder, intellectual property, and corporate governance matters. Mr.
Rifkin is a guest lecturer to graduate and undergraduate economics and finance
students on corporate governance and financial disclosure topics. He also serves as a
moot court judge for the A.B.A. and New York University Law School. Mr. Rifkin
appears frequently in print and broadcast media on diverse law-related topics in
corporate, securities, intellectual property, antitrust, regulatory, and enforcement
matters.

BETSY C. MANIFOLD: admitted: Wisconsin; New York; California; U.S. District Courts
for the Western District of Wisconsin, Eastern and Southern Districts of New York, and
Northern, Central and Southern Districts of California. Education: Elmira College;
Middlebury College (B.A., cum laude, 1980); Marquette University (J.D., 1986); New
York University. Thomas More Scholar. Recipient, American Jurisprudence Award in
Agency. Member: The Association of the Bar of the City of New York. Languages:
French.

Ms. Manifold served as co-lead counsel in the following cases to recovery on behalf of
employees: Miguel Garcia, et al. v. Lowe’s Home Center, Inc. et al. – Case No. GIC 841120
(Barton) (Cal. Sup. Ct, San Diego) ($1.65 million settlement w/ average class member
recovery of $5,500, attorney fees and cost awarded separately) and Neil Weinstein, et al.




                                         Page 29
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 31 of 45


v. MetLife, Inc., et al. – Case No. 3:06-cv-04444-SI (N.D. Cal) ($7.4 million settlement).
Ms. Manifold also served as co-lead counsel in the following derivative actions: In re
Atmel Corporation Derivative Litigation, Master File No. CV 06-4592-JF (N.D. Cal.) ($9.65
million payment to Atmel) and In re Silicon Storage Technology Inc. Derivative Litig., Case
No. C 06-04310 JF (N.D. Cal.) (cash payment and re-pricing of options with a total value
of $5.45 million). Ms. Manifold also worked as lead counsel on the following class
action: Lewis v. American Spectrum Realty, Case No. 01 CC 00394, Cal. Sup. Ct (Orange
County) ($6.5 million settlement).

BENJAMIN Y. KAUFMAN: admitted: New York. Education: Yeshiva University, B.A.;
Benjamin N. Cardozo School of Law, Yeshiva University, J.D. Mr. Kaufman focuses on
class actions on behalf of defrauded investors and consumers. Mr. Kaufman’s
successful securities litigations include In re Deutsche Telekom AG Securities Litigation,
No. 00-9475 (S.D.N.Y.), a complex international securities litigation requiring
evidentiary discovery in both the United States and Europe, which settled for $120
million. Mr. Kaufman was also part of the team that recovered $46 million for investors
in In re Asia Pulp & Paper Securities Litigation, No. 01-7351 (S.D.N.Y.); and $43.1 million,
with contributions of $20 million, $14.85 million and $8.25 million from Motorola, the
individual defendants, and defendant underwriters respectively, in Freeland v. Iridium
World Communications, Ltd.

Mr. Kaufman’s outstanding representative results in derivative and transactional
litigations include: In re Trump Hotels Shareholder Derivative Litigation (Trump personally
contributed some of his holdings; the company increased the number of directors on its
board, and certain future transactions had to be reviewed by a special committee);
Southwest Airlines Derivative Litigation (Carbon County Employee Retirement System v. Kelly
(Dist. Ct. Dallas Cnty., Tex.)) (a derivative matter that resulted in significant reforms to
the air carrier’s corporate governance and safety and maintenance practices and
procedures for the benefit of Southwest and its shareholders).

He argued the appeal in In re Comverse Technology, Inc. Derivative Litig., 56 A.D.3d 49 (1st
Dep’t 2008) which led to the seminal New York Appellate Division opinion which
clarified the standards of demand futility, and held that a board of directors loses the
protection of the business judgment rule where there is evidence of self-dealing and
poor judgment by the directors; and In re Topps Company, Inc. Shareholders Litigation
which resulted in a 2007 decision which vindicated the rights of shareholders under the
rules of comity and doctrine of forum non conveniens and to pursue claims in the most
relevant forum notwithstanding the fact that jurisdiction might exist as well in the state




                                          Page 30
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 32 of 45


of incorporation. Mr. Kaufman has also lectured and taught in the subjects of corporate
governance as well as transactional and derivative litigation.

In addition, Mr. Kaufman represents many corporate clients in complex commercial
matters, including Puckett v. Sony Music Entertainment, No. 108802/98 (Sup. Ct. N.Y.
Cnty. 2002) (a complex copyright royalty class action); Shropshire v. Sony Music
Entertainment, No. 06-3252 (S.D.N.Y.), and The Youngbloods v. BMG Music, No. 07-2394
(S.D.N.Y.); and Mich II Holdings LLC v. Schron, No. 600736/10 (Sup. Ct. N.Y. Cnty.)
(represented certain defendants in connection with real estate dispute and successfully
litigated motion to dismiss all claims against those defendants; he continues to
represent those clients’ interests in several related litigations in New York and
Delaware). Mr. Kaufman has also represented clients in arbitrations and litigation
involving oppressed minority shareholders in closely held corporations.

Prior to joining Wolf Haldenstein, and prior to joining Milberg in August of 1998, Mr.
Kaufman was a Court Attorney for the New York State Supreme Court, New York
County (1988-1990) and Principal Law Clerk to Justice Herman Cahn of the Commercial
Division of the New York State Supreme Court, New York County (1990-1998).

Mr. Kaufman is an active member of the Commercial and Federal Litigation Section of
the New York State Bar Association, the International Association of Jewish Lawyers
and Jurists and the Jewish Lawyers Guild. He has also lectured on corporate
governance issues to institutional investor conferences across the United States and
abroad. Mr. Kaufman is a member of the Board of Trustees of the Hebrew Academy of
the Five Towns and Rockaways.

THOMAS H. BURT: admitted: New York; U.S. District Courts for the Southern and
Eastern Districts of New York, Eastern District of Michigan. Education: American
University (B.A. 1993); New York University (J.D. 1997). Articles Editor with New York
University Review of Law and Social Change. Mr. Burt is a litigator with a practice
concentrated in securities class actions and complex commercial litigation. After
practicing criminal defense with noted defense lawyer Jack T. Litman for three years, he
joined Wolf Haldenstein, where he has worked on such notable cases as In re Initial
Public Offering Securities Litigation, No. 21 MC 92 (SAS) (S.D.N.Y.) (a novel and sweeping
amalgamation of over 300 class actions which resulted in a recovery of $586 million); In
re MicroStrategy Securities Litigation, No. 00-473-A (E.D. Va.) (recovery of $192 million);
In re DRAM Antitrust Litigation, No. 02-cv-1486 (PJH) (N.D. Cal.) (antitrust case
resulting in $315 million recovery); In re Computer Associates 2002 Class Action Securities




                                          Page 31
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 33 of 45


Litigation, No. 02-cv-1226 (TCP) (E.D.N.Y.)(settled, together with a related fraud case,
for over $133 million); K.J. Egleston L.P. v. Heartland Industrial Partners, et al., 2:06-13555
(E.D. Mich.) (recovery included personal assets from former Reagan Administration
budget director David A. Stockman); and Parker Friedland v. Iridium World
Communications, Ltd., 99-1002 (D.D.C.)(recovery of $43.1 million). Mr. Burt has spoken
on several occasions to investor and activist groups regarding the intersection of
litigation and corporate social responsibility. Mr. Burt writes and speaks on both
securities and antitrust litigation topics. He has served as a board member and officer
of the St. Andrew’s Society of the State of New York, New York’s oldest charity.

RACHELE R. BYRD: admitted: California; U.S. District Courts for the Southern,
Northern, Central and Eastern Districts of California; U.S. Court of Appeals for the
Ninth Circuit; U.S. Supreme Court. Education: Point Loma Nazarene College (B.A.,
1994); University of California, Hastings College of the Law (J.D., 1997). Member: State
Bar of California. Ms. Byrd is located in the firm’s San Diego office and practices
corporate derivative and class action litigation including securities, consumer, antitrust,
employment and general corporate and business litigation. Ms. Byrd has played a
significant role in litigating numerous class and derivative actions, including Ardon v.
City of Los Angeles (2011) 52 Cal.4th 241 (telephone tax refund action against the City of
Los Angeles that settled for $92.5 million); McWilliams v. City of Long Beach, Cal.
Supreme Ct. No. S202037, 2013 Cal. LEXIS 3510 (April 25, 2013) (telephone tax refund
action that settled for $16.6 million); Granados v. County of Los Angeles, BC361470 (Los
Angeles Super. Ct.) (telephone tax refund action that settled for $16.9 million following
class certification); Engquist v. City of Los Angeles, No. BC591331 (Los Angeles Super. Ct.)
(gas tax refund action that recently settled for $32.5 million following certification of the
class and on the eve of a hearing on the parties’ cross-motions for summary judgment);
In re: Zoom Video Communications, Inc. Privacy Litigation, No. 5:20-cv-0291 (N.D. Cal.)
(member of Plaintiffs’ Steering Committee); In re Robinhood Outage Litigation, No. 20-cv-
01626-JD (N.D. Cal.) (member of Plaintiffs’ Executive Committee); In re Apple iPhone
Antitrust Litigation, No. 4:11-cv-06714-YGR (antitrust class action on behalf of
consumers against Apple over its monopolization of the iOS applications aftermarket
and that secured a favorable opinion in the U.S. Supreme Court: Apple Inc. v. Pepper, 139
S. Ct. 1514 (2019)); Defrees v. Kirkland, et al., 11-04272 (JLS) (C.D. Cal.) ($12.2 million
settlement reached in derivative action on the eve of trial); Bokelman et al. v. FCH
Enterprises, Inc., No. 18-00209-RJB-RLP (D. Haw.) (settled data breach class action);
Christofferson v. Creation Entertainment, Inc., L.A. Cnty. Super. Ct., No. 19STCV11000
(settled data breach class action).




                                           Page 32
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 34 of 45




MATTHEW M. GUINEY: admitted: New York; U.S. District Courts for the Southern and
Eastern District of New York. Education: The College of William & Mary (B.A. in
Government and Economics 1998); Georgetown University Law Center (J.D. 2002). Mr.
Guiney’s primary areas of practice are securities class actions under the Securities Act of
1933 and the Exchange Act of 1934, complex commercial litigation, Employee Retirement
Income Security Act (ERISA) actions on behalf of plan participants, Fair Labor Standards
Act of 1938 actions concerning overtime payment, and fiduciary duty actions under
various state laws. Mr. Guiney has helped recover hundreds of millions of dollars for
victims of corporate fraud and abuse in federal and state litigation across the country.
Some of Mr. Guiney’s notable results on behalf of investors include: Mallozzi v.
Industrial Enterprises of America, Inc. et al., 1:07-cv-10321-DLC (S.D.N.Y.) ($3.4 million
settlement on behalf of shareholders); In re Luxottica Group S.p.A. Securities Litigation,
No. CV 01-3285 (JBW) (MDG) (E.D.N.Y.) ($18.5 million settlement on behalf of
shareholders); In re MBNA Corp. ERISA Litigation, Master Docket No. 05-429 (GMS), (D.
Del) ($4.5 million settlement on behalf of plan participants). Recent publications
include: Citigroup and Judicial Immunity in ERISA: An Emerging Trend?, Compensation
and Benefits Review, Vol. 42, No. 3, 172-78 (May/June 2010) (with Mark C. Rifkin); Case
of the Moenchies: Moench Provision Expansion, Employment Law360/Securities Law360
Newswires, Guest Column (June 2, 2010) (with Mark C. Rifkin).

MALCOLM T. BROWN: admitted: United States District Courts for the Southern and
Eastern Districts of New York, District of New Jersey and Eastern District of
Pennsylvania; United States Court of Appeals for the Second Circuit. Education:
University of Pennsylvania (B.A., Political Science 1988) and Rutgers University School
of Law (J.D. 1994). Mr. Brown’s primary areas of practice are securities, derivative,
M&A litigation and consumer class actions. Recent notable decisions include: Johnson v.
Ford Motor Co., 309 F.R.D. 226 (S.D. W. Va. 2015); Thomas v. Ford Motor Co., 2014 U.S.
Dist. LEXIS 43268 (D.S.C. Mar. 31, 2014); In re Merkin Sec. Litig., 2015 U.S. Dist. LEXIS
178084 (S.D.N.Y. Aug. 24, 2015). Prior to joining Wolf Haldenstein, Mr. Brown was a
business litigation attorney who represented financial institutions, corporations and
partnerships and advised clients on business disputes, reorganizations, dissolutions and
insurance coverage matters. Notable decisions include: Garment v. Zoeller, 2001 U.S.
Dist. LEXIS 20736 (S.D.N.Y. June 19, 2001), aff’d 2002 U.S. App. LEXIS 9966 (2d Cir. May
24, 2002); Bainton v. Baran, 731 N.Y.S.2d 161 (1st Dep’t 2001).


                                  Special Counsel




                                          Page 33
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 35 of 45



JUSTICE HERMAN CAHN: admitted: New York. Education: Harvard Law School and a
B.A. from City College of the City University of New York. Justice Herman Cahn was
first elected as Judge of the Civil Court of the City of New York in 1976. He
subsequently served as an Acting Justice of the Supreme Court from 1980 until 1992,
when he was elected to the Supreme Court. Throughout his decades on the bench, he
principally handled civil cases, with the exception of 1981 until 1987, when he presided
over criminal matters. Justice Cahn was instrumental in the creation of, and a founding
Justice in, the Commercial Division within the New York State Supreme Court. He
served as a Justice of the Commercial Division from its inception in 1993.

Among his most notable recent cases are the consolidated cases stemming from the Bear
Stearns merger with JP Morgan (In re Bear Stearns Litigation); litigation regarding the
America’s Cup Yacht Race (Golden Gate Yacht Club v. Société Nautique de Genève);
litigation stemming from the attempt to enjoin the construction of the new Yankee
Stadium (Save Our Parks v. City of New York); and the consolidated state cases regarding
the rebuilding of the World Trade Center site (World Trade Center Properties v. Alliance
Insurance; Port Authority v. Alliance Insurance).

Justice Cahn is a member of the Council on Judicial Administration of the Association
of the Bar of the City of New York. He has also recently been appointed to the
Character and Fitness Committee of the Appellate Division, First Department. He is on
the Register of Mediators for the United States Bankruptcy Court, Southern and
Eastern Districts of New York.

Before ascending the bench, Justice Cahn practiced law in Manhattan. He was first
admitted to the New York bar in 1956. He is admitted to practice in numerous courts,
including the New York State courts, the Southern District of New York and the United
States Supreme Court.

ROBERT ALTCHILER: admitted: New York; Connecticut. Education: State University of
New York at Albany (B.S., 1985); George Washington University Law School (J.D.,
1988). Mr. Altchiler heads the firm’s White Collar and Investigations practice group.
 Robert’s practice focuses primarily in the areas of White Collar criminal investigations,
corporate investigations, litigation, tax and general corporate counseling. Robert has
successfully defended individuals and corporations in a wide array of multifaceted
investigations in areas such as mortgage fraud, securities fraud, tax fraud, prevailing
wage, money laundering, Bank Secrecy Act, embezzlement, bank and wire fraud, theft




                                         Page 34
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 36 of 45


of trade secrets, criminal copyright infringement, criminal anti-counterfeiting, Foreign
Corrupt Practices Act (FCPA), International Traffic In Arms Regulations (ITAR),
racketeering, continuing criminal enterprises, and circumvention of trade restrictions,
among many others. Robert also specializes in non-criminal investigations related to
various topics, including finding money allegedly being hidden by individuals,
ascertaining the identities of individuals actually involved in corporate matters (when a
client believes those identities are being concealed), and running undercover “sting”
operations as part of civil and commercial litigation support.

Robert conducts corporate investigations and, when appropriate, when the client
instructs, refers the results to law enforcement for prosecution. In one recent example, a
corporate CEO came to learn assets and materials were being diverted by employees,
and that the corporation was “bleeding” money as a result. The CEO needed assistance
in ascertaining the identities and extent of involvement of the wrongdoers, as well as
the level of theft involved. Robert directed a corporate investigation that revealed the
nature of the problem. He then referred the investigation to federal authorities, which
arrested the wrongdoers and prosecuted them. The wrongdoers were convicted. In
addition, the amount of the theft was included in a court ordered restitution judgment
and the corporation will be repaid in full.

In 1988, Robert started his legal career as a prosecutor in New York City. As a
prosecutor, in addition to trying several dozen serious cases, ranging from murder to
fraud to narcotics violations, he also ran wiretap and grand jury investigations
involving money laundering and other financial crimes, as well as a wiretap and
investigation concerning a plot to assassinate a prominent NYC judge.

In addition to his practice, Robert has been an adjunct law professor at Pace University
Law School since 1998, where he teaches trial advocacy. Robert has also been a featured
participant and lecturer at Cardozo Law School’s acclaimed Intensive Trial Advocacy
Program in New York City, and has also taught at Yale Law School. Robert’s trial
advocacy teaching requires him to constantly integrate new developments in
communication theory and trial techniques into his pedagogical methods. Given the
changing way students (and prospective jurors) communicate and digest information
(via Twitter, Instagram and Snapchat, for example) Robert is able to adapt his teaching
to the needs of his students. By actively participating in the mock trials and by
frequently demonstrating methods, he is able to continually adapt his own
communication skills and integrate cutting-edge developments into his own practice.




                                         Page 35
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 37 of 45


Robert graduated from the George Washington University Law School, and graduated
with honors from the Business School at the State University of New York at Albany in
1985. He is also a 1996 graduate of the National Criminal Defense College and a 1997
graduate of the National Institute for Trial Advocacy’s Harvard Teacher Training
Program. In 2014, Robert was asked to teach at the prestigious EATES Program at
Stetson University Law School, a program designed to teach trial advocacy professors
how to better teach their students. Robert has also made dozens of television
appearances on Fox, Court TV, and Tru TV, providing legal commentary on televised
trials, and participating in discussions related to pertinent issues.



                                     Of Counsel

DANIEL W. KRASNER: admitted: New York; Supreme Court of the United States; U.S.
Courts of Appeals for the Second, Third, Fourth, Sixth, Eighth, Ninth, Tenth, and
Eleventh Circuits; U.S. District Courts for the Southern and Eastern Districts of New
York, Central District of Illinois, and Northern District of Michigan. Education: Yale
Law School (LL.B., 1965); Yeshiva College (B.A., 1962). Mr. Krasner is of counsel at
Wolf Haldenstein. He began practicing law with Abraham L. Pomerantz, generally
credited as the "Dean of the Class Action Bar." He founded the Class Litigation Group
at Wolf Haldenstein in 1976.
Mr. Krasner received judicial praise for his class action acumen as early as 1978. See,
e.g., Shapiro v. Consolidated Edison Co., [1978 Transfer Binder] Fed. Sec. L. Rep. (CCH) &
96,364 at 93,252 (S.D.N.Y. 1978) (“in the Court’s opinion the reputation, skill and
expertise of . . . [Mr.] Krasner, considerably enhanced the probability of obtaining as
large a cash settlement as was obtained”); Steiner v. BOC Financial Corp., [1980 Transfer
Binder] Fed. Sec. L. Rep. (CCH) & 97,656, at 98,491.4, (S.D.N.Y. 1980) (“This Court has
previously recognized the high quality of work of plaintiffs’ lead counsel, Mr.
Krasner”). The New York Law Journal referred to Mr. Krasner as one of the “top rank
plaintiffs’ counsel” in the securities and class action fields. In connection with a failed
1989 management buyout of United Airlines, Mr. Krasner testified before Congress.

More recently, Mr. Krasner has been one of the lead attorneys for plaintiffs in some of
the leading Federal multidistrict cases in the United States, including the IPO Litigation
in the Southern District of New York, the Mutual Fund Market Timing Litigation in the
District of Maryland, and several Madoff-related litigations pending in the Southern
District of New York. Mr. Krasner has also been lead attorney in several precedent-




                                          Page 36
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 38 of 45


setting shareholder actions in Delaware Chancery Court and the New York Court of
Appeals, including American International Group, Inc. v. Greenberg, 965 A.2d 763 (Del. Ch.
2009) and the companion certified appeal, Kirschner v. KPMG LLP, Nos. 151, 152, 2010
N.Y. LEXIS 2959 (N.Y. Oct. 21, 2010); Teachers' Retirement System of Louisiana and City of
New Orleans Employees' Retirement System, derivatively on behalf of nominal defendant
American International Group, Inc., v. PricewaterhouseCoopers LLP, No. 152 (New York,
October 21, 2010); In re CNX Gas Corp. S'holders Litig., C.A. No. 5377-VCL, 2010 Del. Ch.
LEXIS 119 (Del. Ch., May 25, 2010); In re CNX Gas Corp. S'holders Litig., C.A. No. 5377-
VCL, 2010 Del. Ch. LEXIS 139, (Del. Ch. July 5, 2010), appeal refused, 2010 Del. LEXIS
324, 2010 WL 2690402 (Del. 2010).

Mr. Krasner has lectured at the Practicing Law Institute; Rutgers Graduate School of
Business; Federal Bar Council; Association of the Bar of the City of New York; Rockland
County, New York State, and American Bar Associations; Federal Bar Council, and
before numerous other bar, industry, and investor groups.

PETER C. HARRAR: admitted; New York; United States Court of Appeals for the
Fourth Circuit and the United States District Courts for the Southern and Eastern
Districts of New York. Education: Columbia Law School (J.D. 1984); Princeton
University, Phi Beta Kappa, magna cum laude. Mr. Harrar is of counsel at the firm and
has extensive experience in complex securities and commercial litigation on behalf of
individual and institutional clients.

He has represented investment funds, hedge funds, insurance companies and other
institutional investors in a variety of individual actions, class actions and disputes
involving mortgage-backed securities and derivative instruments. Examples include In
re EMAC Securities Litigation, a fraud case concerning private placements of securitized
loan pools, and Steed Finance LDC v. LASER Advisors, Inc., a hybrid individual and class
action concerning the mispricing of swaptions.

Over the years, Mr. Harrar has also served as lead or co-lead counsel in numerous
securities class and derivative actions throughout the country, recovering hundreds of
millions of dollars on behalf of aggrieved investors and corporations. Recent examples
are some of the largest recoveries achieved in resolution of derivative actions, including
American International Group Consolidated Derivative Litigation) ($90 million), and Bank of
America/Merrill Derivative Litigation ($62.5 million).

JEFFREY G. SMITH: admitted: New York; California; Supreme Court of the United
States; U.S. Courts of Appeals for the Second, Third, Fourth, Fifth, Sixth, Seventh,




                                          Page 37
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 39 of 45


Eighth and Ninth Circuits; U.S. Tax Court; U.S. District Courts for the Southern and
Eastern Districts of New York, Southern, Central and Northern Districts of California
and the Districts of Colorado and Nebraska. Education: Woodrow Wilson School of
Public and International Affairs, Princeton University (M.P.A., 1977); Yale Law School
(J.D., 1978); Vassar College (A.B., cum laude generali, 1974). At Yale Law School, Mr.
Smith was a teaching assistant for the Trial Practice course and a student supervisor in
the Legal Services Organization, a clinical program. Member: The Association of the
Bar of the City of New York; New York State and American (Section on Litigation) Bar
Associations; State Bar of California (Member: Litigation Section); American Association
for Justice. Mr. Smith has frequently lectured on corporate governance issues to
professional groups of Fund trustees and investment advisors as well as to graduate
and undergraduate business student groups, and has regularly served as a moot court
judge for the A.B.A. and at New York University Law School. Mr. Smith has substantial
experience in complex civil litigation, including class and derivative actions, tender
offer, merger, and takeover litigation. Mr. Smith is rated “AV” by Martindale Hubble
and, since its inception in 2006, has been selected as among the top 5% of attorneys in
the New York City metropolitan area chosen to be included in the Super Lawyers
Magazine.

ANITA B. KARTALOPOULOS: admitted: New York. Education: University of Toledo,
B.A.; Seton Hall University, (J.D., 1982). Ms. Kartalopoulos, a former member of
Milberg LLP, litigates claims in the areas of securities fraud, derivative litigation, and
mergers and acquisitions. She focuses her practice on lead plaintiff litigation, as well as
breach of fiduciary and transactional litigation. She works closely with the institutional
investor clients, including trustees of public and private funds, throughout the U.S.
providing counsel on asset recovery, fiduciary education, and risk management.

Ms. Kartalopoulos has extensive experience in litigating complex securities cases
including In re Sears, Roebuck & Co. Securities Litigation ($215 million settlement), In re
Chiron Corp. Securities Litigation ($30 million settlement), and others. Ms. Kartalopoulos
has also achieved noteworthy results including improved corporate governance and
disclosures as well as increased share value in recent litigations including in In re Topps
Co. Shareholder Litigation, In re Anheuser-Busch Cos. Shareholders Litigation, In re Net Logic,
In re Smith International, In re L-3 Communication Holdings, Inc., In re Republic Services,
Derivative Litigation, and many others.

Prior to entering private practice, Ms. Kartalopoulos served in senior regulatory
positions involving insurance and health in the State of New Jersey, including serving




                                           Page 38
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 40 of 45


as Deputy Commissioner of Insurance, for Life and Health; Director of Legal and
Regulatory Affairs (Department of Health); and Executive Director of the New Jersey
State Real Estate Commission. She managed the New Jersey Insurance Department's
Multi-State Task Force investigating the sales practices of the Prudential Insurance
Company, which resulted in a $50 million fine against Prudential and a $4 billion
recovery for policyholders. She also served on the Board of Directors of MBL Insurance
Company as a rehabilitator and managed litigation on behalf of the company.

Ms. Kartalopoulos is a regular speaker at numerous conferences focused on fiduciary
education, ethics, and U.S. securities litigation, including the Investment Education
Symposium, the Institutional Investor European Pensions Symposium, the Canadian
Hedge Funds Investment Roundtable, the New York Hedge Funds Roundtable, and the
AEDBF (Association Europeenne de Droit Bancaire et Financier), FPPTA Trustee School,
GAPPT, MATTER, LATEC. She also speaks regularly on the complex legal
environment that institutional investors face when addressing losses due to securities
fraud as well as their proactive and reactive alternatives.

Ms. Kartalopoulos has co-authored “Deterring Executive Compensation Excesses:
Regulatory Weaknesses, Litigation Strengths” (03/05, NY, NY), and “Vintage Wine in
New Bottles: The Curious Evolution of the Concept of Loss Causation” (11/05, NY, NY).

Ms. Kartalopoulos is admitted to the bar of the State of New Jersey, the U.S. Courts of
Appeals for the Federal and Third Circuits.

KATE MCGUIRE: admitted: New York; U.S. District Courts for the Southern and
Eastern Districts of New York. Education: University of California at Santa Cruz (B.A.
1995), Georgetown University Law Center (J.D., 1998); Member: Georgetown Immigration
Law Journal.

Ms. McGuire has extensive experience prosecuting complex litigation. Her work
encompasses consumer and data protection class actions, securities class and derivative
shareholder cases and nationwide antitrust suits.

She is a member of the Firm’s Consumer Protection practice group and, in that context,
has worked intensively to protect classes of consumers under a range of state and
federal laws. Recently, she served as a member of the co-lead counsel team in Simerlein
et al. v. Toyota Motor Corporation et al., 3:17-CV-01021-VAB (D. Conn.), representing more
than a million owners of Sienna minivans in litigation that settled for class-wide
benefits valued at between $30 and $40 million. Presently, she serves on a team




                                         Page 39
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 41 of 45


representing plaintiffs in multi-district litigation against Fisher-Price and Mattel,
relating to Rock ‘n Play infant sleepers which are alleged to be dangerous and
misleadingly marketed. She has also served as a member of the firm’s lead or co-
counsel teams in other consumer protection cases, including litigation based upon
allegations of misrepresentations and omissions concerning the purported safety of
electronic cigarettes.

Ms. McGuire has also represented plaintiffs with respect to the protection of their civil
rights. For example, she represented a blind plaintiff in a suit under the Americans
with Disability Act against a major trading online trading company, and represented a
group of minority business owners in federal civil rights litigation concerning disparate
treatment which settled for significant governance therapeutics.

GLORIA KUI MELWANI: admitted: New York, New Jersey, United States District
Courts for the Southern and Eastern Districts of New York, District of New Jersey.
Education: New York University (B.M., Piano Performance, 2000); Benjamin N. Cardozo
School of Law (J.D., 2005), where she served as a Notes Editor on the Cardozo Public
Law, Policy and Ethics Journal. Ms. Melwani’s primary areas of focus are securities,
stockholder derivative litigation, M&A litigation, and consumer litigation.

In 2018, Ms. Melwani represented the plaintiffs in We Shall Overcome Foundation, et al. v.
The Richmond Organization, Inc., et al., No. 16-cv-02725-DLC (S.D.N.Y.), which
successfully challenged the copyright to “We Shall Overcome,” called the “most
powerful song of the 20th century” by the Librarian of Congress.

LYDIA KEANEY REYNOLDS: admitted: New York, U.S. District Courts for the Southern
and Eastern Districts of New York and the Northern and Central Districts of Illinois.
Education: Temple University (B.A. magna cum laude, Phi Beta Kappa, English, 2004);
University of Pennsylvania Law School (J.D. 2007), where she was a Production Editor
of the University of Pennsylvania Journal of Constitutional Law. Prior to joining Wolf
Haldenstein, Ms. Reynolds was an associate at SNR Denton US LLP, n/k/a Dentons.

Ms. Reynolds has substantial experience litigating complex class actions in a variety of
practice areas, including consumer fraud and securities litigation.

Ms. Reynolds joined Wolf Haldenstein as an associate in 2011. In 2015, she left Wolf
Haldenstein to serve as an Assistant Attorney General in the Consumer Frauds and
Protection Bureau of the Office of the New York Attorney General, and returned to the




                                         Page 40
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 42 of 45


Firm in 2017. As an Assistant Attorney General, Ms. Reynolds investigated and
litigated actions against financial services corporations and manufacturers and retailers
who engaged in unfair or deceptive practices.

As an attorney at Wolf Haldenstein, Ms. Reynolds represented the plaintiffs in In re
Empire State Realty Trust, Inc. Investor Litig., No. 650607/2012 (N.Y. Sup. Ct.), arising out
of the historic IPO of the Empire State Building and other properties and resulting in a
$55 million recovery for the original investors. Ms. Reynolds also has significant
experience litigating consumer fraud actions, including Milman v. Thermos LLC, No.
1:13-cv-7750 (N.D. Ill.), a consumer fraud action alleging that Thermos bottles
advertised as leak-proof were not, resulting in a settlement of over $1 million in cash
and products for consumers.

CARL MALMSTROM: admitted: Illinois; Minnesota; United States Court of Appeals for
the Seventh Circuit; Northern and Southern Districts of Illinois; Northern District of
Indiana; District of Minnesota; Eastern District of Missouri; Western District of New
York. Education: University of Chicago (A.B., Biological Sciences, 1999; A.M., Social
Sciences, 2001); The University of Hawai’i at Manoa (M.A., Anthropology, 2004); Loyola
University Chicago School of Law (J.D., 2007). Prior to joining the firm, Mr. Malmstrom
worked for the City of Chicago Department of Law in the Municipal Prosecutions
Division; he is a member of the Chicago Bar Association. Mr. Malmstrom has
substantial experience litigating complex class actions in several practice areas,
including antitrust, consumer fraud, and data security. Representative cases in which
he has represented plaintiffs include Bokelman et al. v. FCH Enterprises, Inc., Case No.
1:18-cv-209 (D. Haw.), involving customers of Zippy’s Restaurants in Hawaii whose
personal data was stolen by hackers, In re: Experian Data Breach Litigation, Case No. 8:15-
cv-1592 (C.D. Cal.); Freeman-Hargis v. Taxi Affiliation Services, LLC, Case No. 2016-CH-
02519 (Cir. Ct. Cook Cty.), involving customers of several taxi services in Chicago who
were unlawfully charged fees for using credit cards in taxis.



                                       Associates

KEVIN COOPER: admitted: New York; New Jersey; U.S. District Courts for the Southern
District of New York and the District of New Jersey. Education: Fordham University
(B.A., Legal and Policy Studies, 2011); Brooklyn Law School (J.D., 2014), where he
served as an Associate Managing Editor on the Brooklyn Journal of Corporate, Financial




                                           Page 41
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 43 of 45


& Commercial Law and as a Barry L. Zaretsky Fellow in Commercial and Bankruptcy
Law. Mr. Cooper’s primary areas of focus are securities, derivative and M&A litigation.

BRITTANY N. DEJONG: admitted: California; U.S. District Courts for the Southern,
Northern, Central and Eastern Districts of California. Education: University of Phoenix
(B.S. 2005); Golden Gate University, School of Law (J.D. 2008), Graduated with Highest
Honors, Editor – Law Review, Merit Scholarship Recipient, Member: State Bar of
California. Prior to joining Wolf Haldenstein, Ms. DeJong was an associate at a boutique
trial firm in San Francisco where her practice focused on multiparty litigation involving
catastrophic property damage. Prior to entering private practice, Ms. DeJong worked as
a Research Attorney for the Honorable Peter Busch in the Law & Motion Department at
the San Francisco Superior Court. Additionally, while in law school, Ms. DeJong
externed for the Honorable Susan Illston of the Northern District of California and the
U.S. Securities and Exchange Commission.

PATRICK DONOVAN: admitted: New York; U.S. District Courts for the Southern and
Eastern Districts of New York; United States Court of Appeals for the Ninth Circuit.
Education: Iona College (B.A., Business Management, 2007); St. John's University School
of Law (J.D. 2011). Mr. Donovan’s primary areas of focus are securities, derivative and
M&A litigation.

MARISA LIVESAY: admitted: California; United States District Courts for the Southern,
Central and Northern District of California; Ninth Circuit. Education: University of
Arizona (B.A., History & Spanish, 1999); University California Los Angeles Law School
(J.D. 2002).



                              PARAPROFESSIONALS

GREGORY STONE: Education: University of Pennsylvania (B.S., Economics, 1979);
University of California, Los Angeles (MBA, 1983). Mr. Stone is the Firm’s Director of
Case and Financial Analysis. He assists partners and associates in identifying and
researching potential federal class action securities, derivative litigation and merger &
acquisition (M&A) litigation. Mr. Stone has worked with leading securities class action
firms in an analytical and investigative role for over 18 year throughout the United
States, and has an extensive professional background in the accounting and investment
professions. He plays a key role in new case development, including performing




                                         Page 42
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 44 of 45


investigations into potential securities fraud class actions, derivative and other
corporate governance related actions. By using a broad spectrum of financial news and
legal industry research tools, Mr. Stone analyzes information that helps identify and
support the theories behind the firm’s litigation efforts.




                                       Page 43
      Case 3:20-cv-00812-EMC Document 60-5 Filed 11/19/20 Page 45 of 45


                            Non-Discrimination Policies

Wolf Haldenstein does not discriminate or tolerate harassment against any employee or
applicant because of race, creed, color, national origin, sex, age, disability, marital
status, sexual orientation, or alienage or citizenship status and designs its hiring
practices to ensure that minority group members and women are afforded equal
employment opportunities without discrimination. The Firm is in compliance with all
applicable Federal, State, County, and City equal employment opportunity laws.

Wolf Haldenstein is proud of its long history of support for the rights of, and
employment opportunities for, women, the disadvantaged, and minority group
persons, including the participation in civil rights and voter registration activities in the
South in the early 1960s by partners of the Firm; the part-time employment of
disadvantaged youth through various public school programs; the varied pro bono
activities performed by many of the Firm’s lawyers; the employment of many women
and minority group persons in various capacities at the Firm, including at the partner
level; the hiring of ex-offenders in supported job training programs; and the use of
minority and women-owned businesses to provide services and supplies to the Firm.




                                270 MADISON AVENUE
                                 NEW YORK, NY 10016
                               Telephone: 212-545-4600
                               Telecopier: 212-545-4653
                                   www.whafh.com



         SYMPHONY TOWERS                                 111 West Jackson
       750 B STREET, SUITE 1820                             SUITE 1700
         SAN DIEGO, CA 92101                             CHICAGO, IL 60604
       Telephone: 619-239-4599                        Telephone: 312-984-0000
       Telecopier: 619-234-4599                       Telecopier: 312-214-3110




                                           Page 44
